Citation Nr: 0211288	
Decision Date: 09/04/02    Archive Date: 09/09/02	

DOCKET NO.  94-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bowel obstruction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from May 1974 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1990 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held, among other 
determinations, that a previously disallowed claim for 
service connection for a bowel obstruction had not been 
reopened by submission of new and material evidence.  The 
veteran testified at a hearing at the RO in April 1991 in 
connection with his appeal of that decision.  In September 
1997, the Board remanded the issue to the RO for additional 
evidentiary development, including the procurement of 
specified VA medical records dated in 1976 and to offer the 
veteran an opportunity to identify physicians who had told 
him that he had inflammatory bowel disease.  The RO performed 
the requested development and subsequently confirmed and 
continued its determination that the claim had not been 
reopened.  The case has been returned to the Board for 
further appellate review.  

In December 1997, while the case was in appellate status at 
the RO, the veteran requested further consideration of a 
previously denied claim for service connection for a 
psychiatric disorder, claiming that he should have been 
issued a statement of the case on this issue because he had 
previously submitted a timely notice of disagreement with a 
1994 rating decision that had denied service connection.  
After additional correspondence with the veteran, the RO in 
September 1999 issued a statement of the case addressing the 
issue of the timeliness of a notice of disagreement with the 
denial of service connection for a psychiatric disorder.  The 
statement of the case was accompanied by information which 
informed the veteran of the need to file a formal appeal and 
the time limit for doing so.  The appropriate form, VA 
Form 9, was enclosed.  Nothing further has been heard from 
the veteran or his representative regarding the timeliness 
issue, and the matter is not before the Board at the present 
time. 


FINDINGS OF FACT

1.  The evidence received since the final March 1978 rating 
decision includes documents which bear substantially and 
directly on the issue of entitlement to service connection 
for a bowel obstruction and which are not cumulative or 
redundant but are of such significance that they must be 
considered in order to fairly decide the merits of the claim.  

2.  Neither bowel obstruction nor a disorder resulting in a 
post service bowel obstruction was documented during service 
and the post service bowel pathology is not shown by 
probative evidence to be related to service.  


CONCLUSIONS OF LAW

1.  Evidence received since a previously disallowed claim for 
service connection for a bowel obstruction is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  A bowel obstruction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

No intestinal abnormalities were complained of or found on 
examination for entrance into active military service.  The 
service medical records show that in April 1975 the veteran 
was seen at a dispensary for complaints of rectal pain.  
Thrombosed external hemorrhoids were found.  In July 1975 the 
veteran was seen for complaints that included "trouble" with 
bowel movements.  The clinical assessment was prostatitis 
with urethritis.  In August 1975 the veteran complained of 
upper abdominal pain which was relieved by eating or 
drinking.  He did not relax his stomach muscles for a good 
examination.  Bowel sounds were within normal limits.  Two 
days later he complained of pain on the right side of the 
abdomen.  Tenderness and guarding were noted.  The clinical 
assessment was probable psychosomatic illness.  In April 1976 
the veteran was seen for complaints of a crampy pain and 
nausea and vomiting of 10 hours' duration with no diarrhea.  
The clinical impression was gastroenteritis.  On examination 
for separation the veteran filled out a report of medical 
history in which he checked the box indicating that he had or 
had had stomach, liver or intestinal trouble.  The examiner 
noted on the form that except for disorders unrelated to the 
present appeal, the veteran had no significant medical 
history.  Physical examination was reported as normal.  

The veteran filed an original claim for service-connected 
disability benefits in August 1976, listing "bowel 
obstruction--February 1975" as one of the disorders for which 
service connection was requested.  

The veteran was hospitalized at a VA hospital in August 1976 
for complaints of generalized abdominal pain of 12 hours' 
duration, predominantly in the right lower quadrant with 
emesis and anorexia.  An appendectomy was performed.  The 
diagnosis at discharge was acute appendicitis.  

The veteran failed to report for an examination scheduled for 
December 1976 in connection with his service connection 
claim.  The veteran was notified in writing in December 1976 
that his claim was denied.

The veteran indicated in April 1977 that he wished to reopen 
his claim for service connection for an "appendectomy", among 
other disorders.  A VA examination was conducted in August 
1977.  He complained of intermittent spontaneous pain of the 
right abdomen which would occur 2 or 3 times a month and last 
2 or 3 days without accompanying nausea, emesis or 
constipation.  No abnormalities were reported on examination.  
The diagnoses included status post appendectomy, completely 
recovered.

By rating decision of December 1977, the RO denied service 
connection for bowel obstruction and appendectomy.  The 
veteran was informed of the determination in writing in 
December 1977.  In February 1978 he requested that the claim 
be reopened.  The claim was denied in a March 1978 rating 
decision.  He was notified in writing later that month that 
no change was warranted in the previous disallowance in the 
absence of new and material evidence.  The veteran submitted 
a notice of disagreement and a statement of the case was 
issued.  The veteran did not perfect his appeal by submitting 
a timely substantive appeal (VA Form 1-9 or equivalent).  

The veteran filed a VA Form 21-526, Application for 
Compensation or Pension, in May 1990 wherein he requested 
service connection for an intestinal disorder.  

The veteran underwent a VA examination in July 1990.  He gave 
a history of a vague bowel obstruction in August 1976 for 
which he had had emergency surgery.  Examination showed 
hypoactive bowel sounds.  The diagnoses included history of 
intestinal disorder, bowel obstruction, status postoperative 
abdominal laparotomy.  

At a hearing at the RO in April 1991, the veteran claimed 
that he continued to have abdominal distress associated with 
a bowel obstruction diagnosed shortly after his release from 
active service.  He stated that during service he had 
problems with bowel movements and with abdominal pain.  He 
claimed that he had what seemed to be a problem with gas that 
he could not get rid of.  After service he was first seen by 
a physician when he was admitted to the VA hospital.  He 
related that at that time he had had pain for several days 
and had been unable to have a bowel movement.  He described 
various lower gastrointestinal problems since the surgery.  
Medical records from the Humana Hospital dated in April and 
May 1991 contained no reference to bowel pathology.  

In July 1991 the veteran submitted a "case history" regarding 
his various service connection claims.  Regarding the 
intestines, he claimed that after service he had suffered 
from the stomach problem he had experienced in the past and 
had been taken by ambulance to a VA hospital where he was 
told that he had a bowel obstruction.  After the appendectomy 
he was told that about 6 inches of intestines had also been 
removed.

A large quantity of documentation was received from the 
Social Security Administration in March 1993.  The material 
included no medical evidence relating to a current or past 
bowel obstruction.  A November 1993 statement from E. Joyce, 
M.D., referred to "relapses" of a bowel problem.  

VA medical records covering the period from June 1976 through 
December 1983 were obtained from the Wood, Wisconsin, VA 
Medical Center pursuant to the Board remand.  Included were 
records relating to the August 1976 appendectomy.  The 
operative report characterized the procedure as routine and 
indicated that the veteran's prognosis was excellent.  There 
was no reference to removal of any portion of the intestines 
other than the appendix.  Subsequent medical records 
contained no reference to intestinal pathology.  

A December 1997 statement from L. D. Katz, M.D., stated that 
the veteran had a long history of sphincter control problems 
that had become worse in the last four years.  In a January 
1998 statement, L. T. Simon, M.D., stated that the veteran 
would lose control of his bowels.

The veteran underwent a VA examination in March 2000 at which 
irritable bowel syndrome was diagnosed.  The veteran 
underwent a further VA examination in January 2001 at which 
the impression was again irritable bowel syndrome.  On the 
basis of a review of the veteran's file, the examiner 
expressed the opinion that it was unlikely that irritable 
bowel syndrome occurred during military service, noting that 
the August 1976 operative report did not state anything about 
bowel obstruction.  The operative report was noted to have 
indicated that the balance of the examination other than the 
appendectomy was within normal limits.  The examiner 
concluded that the current bowel disorder was unrelated to 
military service and had developed after discharge from 
service.  On further review of the file in April 2001, a VA 
physician agreed that it was unlikely that irritable bowel 
syndrome was a "service-connected" condition.  

Additional treatment records covering the period from 
December 1997 to April 1998 were received from Dr. Katz, 
including a report from Jewish Hospital and the report of a 
July 1999 colonoscopy.

II.  Analysis

Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the veteran has been informed on 
multiple occasions of the need to submit new and material 
evidence to reopen his service connection claim, and the 
statement of the case and multiple supplemental statements of 
the case have identified the evidentiary deficiency upon 
which the denial was based, namely, the lack of evidence 
showing a medical connection, or "nexus," between his 
current intestinal disability and service.  In the aggregate, 
these documents fully apprise him of the evidence required.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).

With respect to the duty to assist, the RO has obtained all 
available VA medical records.  Several VA examinations have 
been performed, including an examination to ascertain the 
presence or absence of a nexus between current disability and 
service.  The veteran has testified at a hearing at the RO in 
connection with his claim.  The veteran and his 
representative have identified no additional records which 
would serve to support the claim, nor has the Board 
identified any from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  

Legal criteria  

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2001).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  VA regulations further provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The law permits the reopening of a finally denied claim for 
service connection if new and material evidence is received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001) (New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.); See also Hodge v. West, 155 F 3d. 1356 (1998); 
Elkins v. West, 12 Vet. App. 209, 214-19 (1999); Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).  In Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), the Court set forth a two-step analysis to be 
applied in determining whether a claim should be reopened.  
The Board must first determine whether the evidence received 
since the most recent prior denial is new and material; if it 
is, the case will be considered reopened, and the claim will 
be evaluated in light of the entire evidence of record, both 
old and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Hodge and 
Elkins, Id.

Discussion -- New and material evidence 

The veteran's original claim for service connection for a 
bowel obstruction was denied by the RO in December 1977 and 
the veteran did not appeal.  That denial was final in the 
absence of a timely appeal.  38 U.S.C.A. § 5107.  In February 
1978 the veteran requested that the claim be reopened; the 
request was denied in March 1978 on the basis that no new and 
material evidence had been received.  The veteran submitted a 
timely notice of disagreement with this denial but did not 
perfect his appeal by submitting a timely substantive appeal 
after the issuance of a statement of the case.  In the 
absence of a substantive appeal, the March 1978 rating 
decision was likewise final.  

In making the determination as to whether new and material 
evidence has been received, the inquiry is limited to the 
question of whether the evidence submitted since the most 
recent prior disallowance, that is, the rating decision of 
March 1978, satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994); 
Evans v. Brown, 9 Vet. App. 273 (1996).  It should be noted 
that while the evidence identifies the current bowel 
pathology as irritable bowel disease rather than bowel 
obstruction, the veteran's contentions are directed toward 
establishing that irritable bowel disease is in fact a result 
of a bowel obstruction which is alleged to have had its onset 
in service and resulted in surgery in 1976.  The evidence 
relating to irritable bowel disease is therefore relevant to 
the bowel obstruction issue.  

When the veteran's claim was adjudicated in December 1977 and 
March 1978, the record showed that he had been seen for 
various minor gastrointestinal problems in service but that 
no chronic intestinal disability was present and that the 
manifestations in service were not related to the post 
service appendectomy performed in August 1976.  The evidence 
received in connection with the veteran's May 1990 request to 
reopen consists for the most part of post service medical 
evidence which describes his physical condition many years 
after separation from service.  No evidence pertaining 
specifically to the nexus question was received until January 
2001, when the question was addressed by a VA examiner.  
Neither that opinion nor a later April 2001 VA opinion 
concurring with it is favorable to the veteran's claim, but 
the Federal Circuit has eliminated the requirement that 
evidence be outcome-determinative in order to satisfy the new 
and material evidence standard.  See Hodge, Id.  The January 
and April 2001 VA medical opinions bear directly and 
substantially on the issue at hand, are not cumulative or 
redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board therefore finds that the reports 
constitute new and material evidence and that the claim has 
been reopened.

Discussion--Decision on the Merits.

Upon reopening of the claim following receipt of new and 
material evidence and satisfying the duty to assist, the next 
step is to adjudicate the claim on its merits.  In recent 
years, the general rule has been that if there is a 
possibility that a veteran will be prejudiced by the Board's 
initial consideration of an issue by the Board, the claim 
must be remanded to the RO for initial adjudication.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Court has held 
specifically that where the Board determines that new and 
material evidence has been submitted to reopen a claim, the 
veteran must be asked, before the claim is reviewed on the 
merits, whether he objects to Board adjudication in the first 
instance, or, alternatively, the Board may make a decision on 
the merits of the claim without contacting the veteran if it 
explains why no prejudice will result from adjudicating the 
matter on the merits without remanding it first.  Sutton v. 
Brown, 9 Vet. App. 553, 562 (1996).  See also Rule 903 of the 
Board's Rules of Practice.  67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903(b).  

It is clear that the Board's present consideration of the 
merits of the service connection claim will not result in 
prejudice to the veteran.  Although the RO has properly 
considered the new and material evidence question, the 
discussion in the various rating decisions, the justification 
for a finding of no new and material evidence, as explained 
in the statement of the case and supplemental statements of 
the case, is that all of the evidence of record does not 
demonstrate that the post service disability, including the 
1976 appendectomy, was related to military service.  That 
finding is tantamount to a merits determination.  In 
addition, the veteran has had the benefit of a comprehensive 
effort to develop the relevant medical evidence, including 
the procurement of a medical opinion as to the nexus 
question.  The procedural and evidentiary development and the 
analysis undertaken by the RO have been precisely that which 
would have occurred if the issue had been decided on the 
merits.  The arguments advanced by the veteran have been 
directed toward the merits of the claim rather than the 
narrow procedural issue involving the newness and materiality 
of the evidence.  In these circumstances, additional 
procedural development to allow the veteran further 
opportunity to present argument and evidence on the merits of 
the claim would offer no protection against prejudice to his 
claim above and beyond that which has already been accorded 
to him.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

The service medical records show that although the veteran 
was seen on various occasions for gastrointestinal 
complaints, neither chronic disability nor continuity of 
symptomatology was shown.  The records contain no reference 
to obstruction of the bowel.  Two months after discharge from 
service the veteran was hospitalized for gastrointestinal 
complaints which were of recent onset and which were 
attributed to appendicitis.  The hospital clinical records 
contain no reference to a bowel obstruction nor do they 
corroborate the veteran's allegation that several inches of 
intestine were removed.  The detailed operative report 
describes removal of the appendix but does not show 
involvement of any portion of the intestinal tract other than 
the appendix itself.  The procedure was described as routine 
and the veteran was reported to have recovered fully.  The 
subsequent medical record does not corroborate the veteran's 
assertion that later bowel problems are related to either a 
bowel obstruction or appendectomy.  However, even if a 
connection to the 1976 surgery were shown, the pathology that 
was surgically repaired at that time is not shown to have 
been related to military service.  

The only evidence bearing on the question of whether the post 
service pathology is related to service is found in the 
reports of the two VA evaluations performed in 2001, one of 
which involves actual examination of the veteran, the latter 
of which was based on review of the claims file.  The Court 
has stated that in evaluating the probative value of medical 
evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the [Board] as 
adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has also held that the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  

There is no basis upon which to challenge the opinions 
offered by the VA examiner and reviewing physician regarding 
the nexus question.  The veteran's opinion that the current 
disability is related to service has no probative value in 
deciding the appeal since the veteran is a layman who does 
not possess medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 
93 (1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).  

The Board must therefore find that the question of whether 
the claimed bowel obstruction is related to his active 
service or a service-connected disability in not in relative 
equipoise.  The clear weight of competent medical evidence 
provides negative evidence against the conclusion that any 
postservice bowel disability is causally related to active 
service.  Accordingly, for reasons cited above, the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  

ORDER

New and material evidence having been submitted, the claim to 
establish service connection for a bowel obstruction is 
reopened; the appeal is allowed to this extent.

The reopened claim for service connection for a bowel 
obstruction is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

